 



Exhibit 10.13

FIRST COMMUNITY BANCSHARES, INC.

2004 OMNIBUS STOCK OPTION PLAN

STOCK AWARD AGREEMENT

First Community Bancshares, Inc. (the “Company”), pursuant to its 2004 Omnibus
Stock Option Plan (the “Plan”), hereby grants to Grantee an Award to purchase
the number of shares of the Company’s Common Stock set forth below. This Award
is subject to all of the terms and conditions as set forth herein and in this
Stock Award Agreement, and the Plan and the Notice of Exercise, each of which
are attached hereto and incorporated herein in their entirety. Acceptance of
this Award is conditioned upon the Grantee’s acceptance of the terms of the
Non-Competition and Non-Solicitation Agreement (the “Non-Compete”) an executed
copy of which also is attached hereto and incorporated herein in its entirety.

     
Grantee:
   
Date of Award Grant:
  May 18, 2004
Vesting Commencement Date:
  May 18, 2004
Number of Shares Subject to Award:
   
Exercise Price (Per Share):
  $26.24
Total Exercise Price:
   
Expiration Date:
  See Item “3.Term” for Definition

         
Type of Grant:
  X Incentive Stock Option1      Nonqualified Stock Option

     Restricted Stock      Performance Award

         
Exercise Schedule:
  X Vesting Schedule      Alternate Vesting Schedule

     
Vesting Schedule:
  25% of the shares vest on the date of the Award Grant. Thereafter, 25% of the
shares vest on each succeeding one year anniversary of the date of the Award
Grant, so that 100% of the Award shall be vested as of the third anniversary of
the date of the Award Grant.

     
Alternate Vesting Schedule:

  [insert alternate/accelerated vesting schedule here, if applicable]

     
Payment:
 
By one or, as checked off, a combination of the following items:
     
X Cash or check
   
X By a Broker-assisted transfer
   
X By delivery of already-owned shares to Company (cashless exercise)



--------------------------------------------------------------------------------

     1 If this is an incentive stock option, it (plus your other outstanding
incentive stock options) cannot be first exercisable for more than $100,000 in
any calendar year. Any excess over $100,000 is a nonqualified stock option.

 



--------------------------------------------------------------------------------



 



     The details of your Award are as follows:

1. Whole Shares – Option Awards. You may exercise your option Award for whole
shares of Common Stock.

2. Securities Law – Compliance. The exercise of your Award must comply with
applicable laws and regulations governing your Award, and you may not exercise
your Award, nor do so in any particular manner if the Company determines that
such exercise or the manner of exercise would not be in material compliance with
such laws and regulations.

3. Term. The term of your Award commences on the Date of Grant and expires upon
the earliest of the following:



•   three (3) months after the termination of your employment or service with
the Company for any reason other than your Disability, death or retirement,
provided that if during any part of such three (3) month period your Award is
not exercisable solely because of the condition set forth in the preceding
paragraph relating to “Securities Law Compliance,” your Award shall not expire
until the earlier of the Expiration Date or until it shall have been exercisable
for an aggregate period of three (3) months after the termination of your
Continuous Service;



•   twelve (12) months after the termination of your employment or service with
the Company due to your death, Disability or Retirement;



•   the date you violated the terms of any Other Agreement (identified below);
or



•   the tenth (10th) anniversary of the Date of Grant.

If your Award is an incentive stock option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Internal
Revenue Code requires that at all times beginning on the date of grant of your
Award and ending on the day three (3) months before the date of your option’s
exercise, you must be an employee of the Company or an Affiliate, except in the
event of your death, Disability or Retirement. The Company has provided for
extended exercisability of your Award under certain circumstances for your
benefit but cannot guarantee that your Award will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or
an Affiliate as a Consultant or Director after your employment terminates or if
you otherwise exercise your Award more than three (3) months after the date your
employment terminates.

4. Exercise. You may exercise the vested portion of your Award during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

By exercising your Award you agree that, as a condition to any exercise of your
Award, the Company may require you to enter into an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your Award, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock issued
pursuant to a Restricted Stock Award are subject at the time of exercise, or
(3) the disposition of shares of Common Stock acquired upon such exercise.

If your Award is an incentive stock option, by exercising your Award you agree
that you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your Award that occurs within two (2) years after the date of your
Award grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your Award.

By exercising your Award you agree that the Company may require that you not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you, for the period of time to which you are or remain subject
to obligations or other restrictive covenants pursuant to the terms of one or
more Additional Agreements (identified below). You further agree to execute and
deliver such other agreements as may be reasonably requested by the Company that
are consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period.

5. Transferability. Your Award is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your Award.

 



--------------------------------------------------------------------------------



 



6. Company Buyback of Award Shares. In the event the Company, in its sole and
reasonable discretion, determines that you have violated the terms of one or
more Additional Agreements (identified below), then the Company shall have the
right to repurchase from you all or any part of the shares of Common Stock you
have acquired pursuant to the exercise of your Awards under the Plan and such
repurchase shall be at the price you paid for such shares.

7. Award Not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an affiliate, or of the Company or an affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an affiliate.

8. Withholding Obligations. At the time you exercise your Award, in whole or in
part, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for (including by means of a
“cashless exercise” to the extent permitted by the Company and as memorialized
hereunder), any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or an affiliate, if any, which arise
in connection with your Award.

Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your Award a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law. If the date of determination of any tax withholding obligation
is deferred to a date later than the date of exercise of your Award, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
Award. Notwithstanding the filing of such election, shares of Common Stock shall
be withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your Award that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

You may not exercise your Award unless the tax withholding obligations of the
Company and/or any affiliate are satisfied. Accordingly, you may not be able to
exercise your Award when desired even though your Award is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein.

9. Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

10. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

11. Additional Terms/Acknowledgements: The undersigned Grantee acknowledges
receipt of, and understands and agrees to, this Stock Award Agreement and the
Plan. Grantee further acknowledges that as of the Date of Award, this Stock
Award Agreement and the Plan set forth the entire understanding between Grantee
and the Company regarding the acquisition of stock in the Company and supersede
all prior oral and written agreements on that subject with the exception of (i)
Awards previously granted and delivered to Grantee under the Plan, and (ii) the
following agreements only:

     
Other Agreements:
  Non-Competition and Non-Solicitation Agreement dated

         day of      , 2004

     
First Community Bancshares, Inc.:
  Grantee:  
By:                                                         
                                                                     
                           Signature
                             Signature  
Title:                                                         
  Date:                                                           
Date:                                                         
   

Attachments: Plan, Non-Competition and Non-Solicitation Agreement and Notice of
Exercise

 